[NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 97-1203 

                    JOHN S. NORTON, SR.,

                    Plaintiff, Appellant,

                             v.

                    TOWN OF LONG ISLAND,

                    Defendant, Appellee.

                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. D. Brock Hornby, U.S. District Judge]

                                        

                           Before

                   Selya, Boudin and Stahl,
                       Circuit Judges.

                                        

John S. Norton on brief pro se.
John S. Whitman                          , Carol I. Eisenberg                                               and                                                    Richardson, Whitman, Large
&amp; Badger, on brief for appellee.

                                        

                        JULY 29, 1997
                                        

          Per Curiam                               . We have carefully reviewed the record on

appeal and affirm on grounds of issue preclusion. In a prior

suit, the appellant was given the opportunity to fully litigate

the issue of whether his claims are cognizable under the Civil

Rights Act. The judgment against the appellant in the prior

suit bars him from re-litigating the issue here.

          Affirmed. Loc. R. 27.1.

   The appellant's motion for oral argument is hereby denied.
Oral argument would not advance the decisional process.   See
1st Cir. Loc. R. 34.1.

                             -2-